UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1895



REI-JEU CHANG,

                                                Plaintiff - Appellant,

          versus


JAMES S. MAXWELL; DANIEL S. WILLARD; YUE TIAN;
FLOYD WILLIS, Temporary Trustee,

                                               Defendants - Appellees.



                               No. 00-1900



RICHARD CHANG,

                                                Plaintiff - Appellant,

          versus


JAMES S. MAXWELL; YUE TIAN,

                                               Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-740-PJM, CA-00-495-PJM)


Submitted:   August 28, 2001                 Decided:   October 1, 2001
Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ning Ye, HEMENWAY & ASSOCIATES, Washington, D.C.; John D. Hemenway,
Washington, D.C., for Appellants. Brian M. Barke, MAXWELL & CO.,
L.L.C., Rockville, Maryland; Edward J. Hutchins, Jr., Stacey A.
Moffet, ECCLESTON & WOLF, P.C., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In appeal No. 00-1895, Rei-Jeu Chang appeals from the district

court’s order abstaining from exercising jurisdiction under the

Declaratory Judgment Act, 28 U.S.C. § 2201(a) (1994), to address

Rei-Jeu’s claim of ownership of the stock of Erie Trade Inc.            In

appeal No. 00-1900, Richard Chang appeals from the district court’s

orders (1) dismissing under Fed. R. Civ. P. 12(b)(6) his complaint

alleging that Yue Tian and James Maxwell engaged in conduct in-

tended to inflict emotional distress upon him, and (2) denying his

motion for reconsideration. We have reviewed the briefs, the joint

appendices, and the district court’s opinions and find no abuse of

discretion and no reversible error. See Wilton v. Seven Falls Co.,

515 U.S. 277, 286-87 (1995) (holding that district court has broad

discretion    to   abstain   from   exercising   jurisdiction   under    §

2201(a)); Harris v. Jones, 380 A.2d 611, 613 (Md. 1977) (setting

forth elements of cause of action for intentional infliction of

emotional distress).

     Accordingly, we affirm in both of these appeals on the rea-

soning of the district court.       Chang v. Maxwell, No. CA-00-740-PJM

(D. Md. filed June 22, 2000; entered June 23, 2000), and Chang v.

Maxwell, No. CA-00-495-PJM (D. Md. filed Apr. 25, 2000; entered

Apr. 26, 2000 & filed June 1, 2000; entered June 2, 2000).              We

dispense with oral argument because the facts and legal contentions




                                     3
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                4